The opinion of the court was delivered by
Dennison, P. J. :
This action is founded upon a claim filed in the probate court of Crawford county by the plaintiff in error as claimant against the estate of Timothy Jordon, deceased. The claim was not allowed by the probate court, and was appealed by the claimant to the district court. The case was tried by the district court without a jury and judgment ren*429dered against the plaintiff in error for costs. Proceedings in error were instituted in this court to reverse the judgment of the district court.
The claimant, this plaintiff in error, alleges that Timothy Jordon, in his lifetime, agreed to pay her two dollars per week, arid, after the death of the said Timothy Jordon and his wife, to pay her $1000 out of his estate, if she would come and live with them so long as either of them should live, and during such time take care of and straighten their household affairs and perform the general duties of housekeeper for them, and render them and' each of them such care and attention as should be required.
During the trial in the district court, the defendant in error introduced in evidence the records of the probate court to show that, after the death of Timothy Jordon and his wife, this plaintiff in error filed her claim in said court for the balance due her upon the agreement to pay two dollars per week, which claim was allowed by the probate court. It is claimed that the court erred in permitting the introduction of this testimony, for the reason that, even if said claim was filed and allowed, it was not res judicata as to the present claim.
We are of the opinion that the evidence was properly admitted as tending to show that the contract for $1000 had never been entered into. The evidence sustains the judgment.
The judgment of the district court is affirmed.